Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-19-00512-CR

                                         Robert Lee CRIDER, Jr.,
                                                Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                       From the 198th Judicial District Court, Kerr County, Texas
                                       Trial Court No. B17583
                               Honorable Rex Emerson, Judge Presiding

PER CURIAM

Sitting:           Rebeca C. Martinez, Justice
                   Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice

Delivered and Filed: September 25, 2019

DISMISSED FOR LACK OF JURISDICTION

           Based on the clerk’s record filed in this appeal, it appears that appellant is seeking to appeal

the trial court’s dismissal of the charges filed against him. An order dismissing charges is not an

order appealable by a defendant. See Guerrero v. State, No. 04-11-00378-CR, 2011 WL 3329063,

at *1 (Tex. App.—San Antonio Aug. 3, 2011, no pet.) (per curiam) (mem. op., not designated for

publication); Bohannan v. State, 352 S.W.3d 47, 48 (Tex. App.—Fort Worth 2011, pet. ref’d). On

August 27, 2019, this court ordered appellant to show cause in writing why this appeal should not

be dismissed for lack of jurisdiction. Appellant did not respond to the order. Because an order
                                                                                   04-19-00512-CR


dismissing charges is not an order appealable by a defendant, this appeal is dismissed for lack of

jurisdiction. See Bohannan, 352 S.W.3d at 48.

                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-